                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                                            CASE NO:

BRAD ESTREMERA,


       Plaintiff(s),

       v.

THE PRESSURE CLEANING PEOPLE.COM LLC,
a Florida limited liability company, and
ANTHONY SCHILLING, individually,

       Defendants.

                                     /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, BRAD ESTREMERA (“Plaintiff”) pursuant to 29 U.S.C. § 216(b), files the

following Complaint against Defendants, THE PRESSURE CLEANING PEOPLE.COM LLC

(“PCP”), and ANTHONY SCHILLING (“SCHILLING”), individually (collectively referred to as

“Defendants”), and alleges the following:

                                         INTRODUCTION

   1. Defendants have unlawfully deprived Plaintiff of overtime compensation during the course

       of his employment. This action arises under the Fair Labor Standards Act (“FLSA”),

       pursuant to 29 U.S.C. §§ 201–216, to recover all wages owed to Plaintiff during the course

       of his employment. This lawsuit also seeks redress for the unlawful retaliation taken

       against Plaintiff for invoking his rights under the FLSA, and seeks additional damages

       arising from unlawful battery committed against the Plaintiff in direct response to the

       Plaintiff’s invocation of his FLSA rights.



                                                1
                                        PARTIES

2. During all times material hereto, Plaintiff was a resident of Palm Beach County, Florida,

   over the age of 18 years, and otherwise sui juris.

3. During all times material hereto, Defendant, PCP, was a Florida limited liability company

   located and transacting business within Palm Beach County, Florida, within the jurisdiction

   of this Honorable Court.

4. PCP is headquartered and operates its principal location at 127 Lake Arbor Drive, Palm

   Springs, Florida 33461.

5. Defendant, PCP, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

   times pertinent to the allegations herein.

6. During all times material hereto, Defendant, SCHILLING, was a resident of the Southern

   District of Florida.

7. During all times material hereto, Defendant, SCHILLING has been the registered agent,

   corporate officer, and managing member of PCP.

8. During all times material hereto, Defendant, SCHILLING, was over the age of 18 years,

   and was vested with the ultimate control and decision-making authority over the hiring,

   firing, day-to-day operations, and pay practices for Defendant, PCP, particularly as they

   relate to Plaintiff.

9. During all times material hereto, Defendant, SCHILLING was Plaintiff’s supervisor.

10. Defendant, SCHILLING, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

   during all times pertinent to the allegations.




                                                2
                            JURISDICTION AND VENUE

11. The acts and omissions giving rise to this dispute took place within Palm Beach County,

   Florida, which falls within the jurisdiction of this Honorable Court.

12. Defendant, PCP, is headquartered and regularly transacts business in Palm Beach County,

   Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

   to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

13. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

   and 28 U.S.C. § 1391(b).

14. This Honorable Court has supplemental jurisdiction over Plaintiff’s state law claims

   pursuant to 28 U.S.C. § 1367.

                                 GENERAL ALLEGATIONS

15. Defendant, PCP, provides its pressure cleaning services to its residential and commercial

   clients throughout Palm Beach County, Florida, and has done so since at least 2014.

16. Defendant, PCP, pressure cleans roofs, walls, driveways, walkways, patios, pavers and

   screened enclosures. See https://www.thepressurecleaningpeople.com/services.html (last

   visited February 25, 2020).

17. Defendants, PCP and SCHILLING, employ pressure cleaners such as Plaintiff to perform

   the labor involved in detailing and cleaning residential and commercial properties

   throughout Palm Beach County, Florida.

                                      FLSA COVERAGE

18. Defendant, PCP, is covered under the FLSA through enterprise coverage, as PCP was

   engaged in interstate commerce during all pertinent times in which Plaintiff was employed.




                                             3
   More specifically, PCP’s business and Plaintiff’s work for PCP affected interstate

   commerce because the goods and materials Plaintiff and other employees used and/or

   handled on a constant and/or continuous basis moved through interstate commerce prior to

   or subsequent to Plaintiff’s use of the same. Accordingly, Defendant, PCP, was engaged

   in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

19. During his employment with Defendant, PCP, Plaintiff and multiple other employees

   handled and worked with various goods and/or materials that moved through interstate

   commerce, including, but not limited to the following: hammers, saws, chemicals, tape

   measures, air compressors, air hoses, power tools, pressure cleaning guns, soft bristle

   brushes, surface cleaners, soap, water brooms, foamers, chlorine bleach, sodium

   hydroxide, roof tiles, trucks, vehicles, pressure washers, water pressure gauges, helmets,

   ladders, hoses, etc.

20. Defendant, PCP, regularly employed two (2) or more employees for the relevant time

   period, and these employees handled goods or materials similar to those goods and

   materials handled by Plaintiff, thus making Defendant, PCP’s business an enterprise

   covered by the FLSA.

21. Upon information and belief, Defendant, PCP, grossed or did business in excess of

   $500,000.00 during the years of 2017, 2018, 2019 and is expected to gross in excess of

   $500,000.00 in 2020.

22. During all material times hereto, Plaintiff was a non-exempt employee of Defendants, PCP,

   and SCHILLING, within the meaning of the FLSA.




                                            4
                         PLAINTIFF’S WORK FOR DEFENDANTS

23. In or around July 2019, Plaintiff began working for Defendants, PCP and SCHILLING,

   and continued to do so until February 11, 2020.

24. Plaintiff worked an average of fifty-five (55) hours per week throughout his entire

   employment with Defendants.

25. From on or about July 2019 through February 1, 2020, Defendants paid Plaintiff $16.00

   per hour.

26. From about February 1, 2020 through February 11, 2020 Defendants paid Plaintiff $13.00

   per hour.

27. Defendants refused to compensate Plaintiff at the proper overtime rate of time-and-one-

   half as required by the FLSA for all hours worked in excess of forty (40) per week.

28. Defendants were expressly aware of the overtime work performed by Plaintiff, but

   nevertheless required Plaintiff to continue working without receiving the proper overtime

   rate during any of the workweeks between July 2019 and February 11, 2020.

29. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

   has been required to retain the undersigned counsel and is therefore entitled to recover

   liquidated damages and reasonable attorney’s fees and costs incurred in the prosecution of

   these claims.

                SCHILLING PHYSICALLY ATTACKS PLAINTIFF

30. On or around July 26, 2019, after working about a twelve (12) hour shift, Plaintiff

   complained to Defendant, SCHILLING, that Defendants were failing to compensate

   Plaintiff at his proper overtime rate for working in excess of forty (40) hours per week.




                                             5
31. In direct response to this invocation of Plaintiff’s federal rights, during the car ride back to

    Defendant’s headquarters, SCHILLING physically attacked Plaintiff by hitting him across

    the face. SCHILLING made this offensive contact with Plaintiff against Plaintiff’s will

    and without his consent.

32. SCHILLING then told Plaintiff that if he wanted to be paid overtime, Plaintiff should find

    a new job.

    COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                         (Against All Defendants)

33. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 32 as though set forth fully

    herein.

34. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

    § 216(b).

35. During the time period relevant to this lawsuit, Plaintiff worked an average of fifty-five

    (55) hours per week.

36. From July 2019 through February 11, 2020, Defendants refused to compensate Plaintiff at

    the proper overtime rate of time-and-one-half required by the FLSA for all hours worked

    in excess of forty (40) per week.

37. From July 2019 through February 11, 2020, Defendants refused to compensate Plaintiff at

    the proper overtime rate of time-and-one-half required by the FLSA for all hours worked

    in excess of forty (40) per week.

38. Defendants automatically deducted forty-five (45) minutes for lunch breaks that Defendants

    knew Plaintiff, and others similarly situated, regularly worked through, for the benefit of

    Defendants.




                                               6
   39. Plaintiff is entitled to recover his statutorily prescribed federal overtime wages for all hours

       worked in excess of forty (40) per week.

   40. Plaintiff therefore claims his proper overtime rate for each hour worked in excess of forty

       (40) per week, during the time period between July 2019 and February 11, 2020.

   41. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendants knew of the overtime requirements of the FLSA. Defendants

       recklessly failed to investigate whether Defendants’ payroll practices were in accordance

       with the FLSA during the relevant time period.

   42. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

   43. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated, or double, damages.

   44. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, BRAD ESTREMERA, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendants, THE PRESSURE CLEANING

PEOPLE.COM LLC, and ANTHONY SCHILLING, and award Plaintiff: (a) unliquidated

damages to be paid by the Defendants jointly and severally; (b) liquidated damages to be paid by

the Defendants jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

Defendants jointly and severally; and any and all such further relief as may be deemed just and

reasonable under the circumstances.




                                                  7
                    COUNT II – FLSA RETALIATION – 29 U.S.C. § 215(a)(3)
                                (Against all Defendants)

   45. Plaintiff re-avers and re-alleges Paragraphs 1 through 32 above, as though fully set forth

      herein.

   46. On or about July 26, 2019, Plaintiff requested to be paid his proper overtime pay for

      working in excess of forty (40) hours per week.

   47. Defendant, SCHILLING, physically attacked Plaintiff by hitting him across the face

      immediately after Plaintiff made this reasonable request.

   48. Defendant, THE PRESSURE CLEANING PEOPLE.COM LLC, through its employees

      and agents, has at all times hereto been on express notice of the retaliatory action taken

      against Plaintiff and has permitted its employees to retaliate against Plaintiff in direct

      response to invoking his right to overtime pay under the FLSA.

   49. Defendant, SCHILLING’s physical retaliation against Plaintiff was committed in direct

      response to Plaintiff’s request to for overtime pay.

   50. Defendant, SCHILLING’s physical retaliation against Plaintiff was undertaken to

      discourage Plaintiff from requesting or receiving overtime compensation under federal

      law.

   51. Plaintiff suffered actual harm and humiliation as a result of SCHILLING’s physical attack

      against Plaintiff in the presence of another employee witness.

   52. As a result of Defendants’ unlawful conduct, Plaintiff is entitled to recover damages and

      reasonable attorney’s fees and costs incurred in the prosecuting his claims arising under

      the FLSA.

      WHEREFORE, Plaintiff, BRAD ESTREMERA, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendants, THE PRESSURE CLEANING



                                                8
PEOPLE.COM LLC, and ANTHONY SCHILLING, and award Plaintiff: (a) unliquidated

damages to be paid by the Defendants jointly and severally; (b) liquidated damages to be paid by

the Defendants jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

Defendants jointly and severally; (d) compensatory damages to be paid by Defendants jointly and

severally; and any and all such further relief as may be deemed just and reasonable under the

circumstances.

                       COUNT III – FLORIDA COMMON LAW BATTERY
                                  (Against Anthony Schilling)

   53. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 32 as though set forth fully

       herein.

   54. Defendant, SCHILLING’s actions constitute unwanted, harmful and offensive touching of

       Plaintiff’s person against his will and without his consent.

   55. Defendant, SCHILLING’s actions were willful, wanton and in reckless disregard to

       Plaintiff’s rights and safety.

   56. Plaintiff suffered damages because of SCHILLING’s actions in an amount to be proven at

       trial.

   57. Defendant, SCHILLING, should be punished to deter future incidents of this intentional

       conduct taken against Plaintiff.

   WHEREFORE, Plaintiff, BRAD ESTREMERA, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendant, ANTHONY SCHILLING, and award

Plaintiff: (a) compensatory damages; (b) punitive damages; (c) reasonable attorney’s fees and

costs; and any and all such further relief as may be deemed just and reasonable under the

circumstances.




                                                 9
                              DEMAND FOR JURY TRIAL

   Plaintiff, BRAD ESTREMERA, requests and demands a trial by jury on all appropriate claims.

       Dated this 27th day of February, 2020.

                                                  Respectfully Submitted,

                                                  USA EMPLOYMENT LAWYERS-
                                                  JORDAN RICHARDS, PLLC
                                                  805 E. Broward Blvd. Suite 301
                                                  Fort Lauderdale, Florida 33301
                                                  Ph: (954) 871-0050
                                                  Counsel for Plaintiff

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372
                                                  JAKE BLUMSTEIN, ESQUIRE
                                                  Florida Bar No. 1017746
                                                  MELISSA SCOTT, ESQUIRE
                                                  Florida Bar No. 1010123
                                                  Jordan@jordanrichardspllc.com
                                                  Melissa@jordanrichardspllc.com
                                                  Jake@jordanrichardspllc.com

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on February

27, 2020.

                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372

                                     SERVICE LIST:




                                             10
